DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 5, 19 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “the linear body-side connector is configured to be detachably connected to a flexible tube-side connector which is a connector positioned at the proximal end, out of the flexible tube of the male connector and the female connector” is unclear, since it is not known what is meant by “out of the flexible tube of the male connector and the female connector”. 
Regarding claim 3, the limitation “wherein the linear body is led out from a peripheral surface around an axis of the linear body-side connector” is unclear because it is not known what is meant by “led out from…” in the context of a peripheral surface around an axis of the linear body-side connector. Further, it is suggested to specify what peripheral surface is being referred to in the limitation “a peripheral surface”.  Claim 19 is rejected for depending from claim 3.
Regarding claim 4, the limitation “the linear body is led out from the other end side of the linear body-side connector” is unclear because it is not known what is meant by “led out from…” in the context of the other end side of the linear body-side connector. Claim 5 is rejected for depending from claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowan et al (U.S. Pub. 2015/0005715, hereinafter “Cowan”).
Regarding claim 12, Cowan discloses a medical connector, comprising: 
a male connector 200 (Fig. 17A); and 
a female connector 100 (Fig. 17A) which is connected to the male connector, wherein the male connector has a main body portion 202 (Fig. 17A) and an insertion protrusion 210 (Fig. 17A) which is formed to protrude from the main body portion, the female connector has a hollow accommodation portion 110 (Fig. 17A) which accommodates the insertion protrusion, and an engaging convex portion 222 (Fig. 17A) is formed in one of an outer peripheral surface of the insertion protrusion and an inner peripheral surface of the accommodation portion (i.e., the engaging convex portion 222 is formed on the outer peripheral surface of the insertion protrusion 210), and 
an engaging recessed portion 124 (Fig. 17A) is formed in the other one of the outer peripheral surface of the insertion protrusion and the inner peripheral surface of the accommodation portion (i.e., engaging recessed portion 124 is formed on the inner peripheral surface of the accommodation portion 110), and the engaging convex portion 222 and the engaging recessed portion 124 are screwed to each other such that the male connector 200 and the female connector 100 are connected to each other (see para [0091] disclosing a threaded engagement between threaded flange 222 on luer member 210 of connector 200 and the internal threads 124 within luer member 110 of connector 100).
Regarding claim 13, Cowan discloses that the engaging convex portion 222 is formed on the outer peripheral surface of the insertion protrusion 210 (as shown in Fig. 17A), and the engaging recessed portion 124 is formed on the inner peripheral surface of the accommodation portion 110 (as shown in Fig. 17A).
Regarding claim 18, Cowan discloses a medical device (see Fig. 15), comprising: the medical connector of claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (U.S. Pub. 2009/0030270 A1, hereinafter “Arai”) in view of Serowski et al (U.S. Pub. 2012/0157788 A1, hereinafter “Serowski”) in view of Cowan et al (U.S. Pub. 2015/0005715, hereinafter “Cowan”).
Regarding claim 1, Arai discloses a coronary artery bypass surgery treatment tool, comprising: 
a flexible tube 102 (specifically the portion of tube 102 to the left of a retainer 104; see Fig. 9); 
a suction cup 101 (Fig. 9) in which an opening portion 107 (Fig. 9) is formed to communicate with the flexible tube and which is positioned at a distal end of the flexible tube; 
a joint portion (combination of three-way cock 103, flexible tubes 102 between the three-way cock 103 and a joint 105, the joint 105 itself, and flexible tube 102 between the joint 105 and another three-way cock 103), which has a suction path.
It is noted that Arai does not appear to disclose:
a male connector which is positioned in one of a proximal end of the flexible tube and a distal end of the suction path of the joint portion; and 
a female connector which is positioned in the other one of the proximal end of the flexible tube and the distal end of the suction path of the joint portion and is detachably connected to the male connector.
Serowski discloses a surgical treatment tool in the analogous art to Arai, having a flexible tube 62 (Fig. 3) to which is connected a female luer connector 64 (see Fig. 3 and para [0238] disclosing a connector 64 that is disclosed to be a “luer”). 
Further, Cowan discloses a flexible tube connector assembly 100 (Fig. 3B) having a female luer connector 38 (Fig. 3B) detachably connected to a male connector 116 (Fig. 3B) in order to connect two tubular members, i.e., 32 and 12, to each other.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Arai in order to provide female connector as claimed, as taught in Serowski, as such connectors were known at the time of the invention to be used to connect flexible tubes to sources of negative pressure (see Serowski at para [0270]) with a reasonable expectation of success. Further, a skilled artisan would have recognized that a female luer connector, such as that which is shown in Serowski, is typically coupled with a corresponding male connector; thus, the skilled artisan would have looked to the invention of Cowan (which teaches a female connector and a corresponding male connector) in order to modify the device of Arai, to yield a predictable structure for connecting the female connector to the junction (for instance, at the connection between the flexible tube 102 and the three-way cock 103).
Regarding claim 2, Arai discloses a linear body, in the form of a three-way cock 103 (Fig. 9) whose one end side, i.e., distal side, is fixed to the distal end of the flexible tube or the suction cup (i.e., fixed to the distal end of the flexible tube), and wherein the linear body has a linear body-side connector positioned on the other end side of the linear body (i.e., a connector which connects to the joint 105), and the linear body-side connector is configured to be detachably connected to a flexible tube-side connector which is a connector positioned at the proximal end, out of the flexible tube of the male connector and the female connector (the limitation “the linear body-side connector is configured to be detachably connected to a flexible tube-side connector which is a connector positioned at the proximal end, out of the flexible tube of the male connector and the female connector…” is interpreted to be an intended use limitation that does not impart structure to the claim; it is asserted that the three-way cock 103 can be detachably connected to a variety of connectors including a flexible tube-side connector). It is also noted that Arai discloses a linear body 112 (Fig. 9), but this linear body 112 does not have a linear body-side connector positioned on the other end side of the linear body.
Regarding claim 4, the limitation “the linear body-side connector includes a connection portion which is disposed on one end side of the linear body-side connector and is connected to the flexible tube-side connector, and the linear body is led out from the other end side of the linear body-side connector” is interpreted to be intended use, since claim 2 does not positively recite the structure of a linear body-side connector.
Regarding claim 6, the limitation “the linear body-side connector is a second male connector 200, and the linear body-side connector includes a main body portion and a connection portion which is a protrusion formed to protrude from the main body portion and inserted into the female connector” is interpreted to be intended use, since claim 2 does not positively recite the structure of a linear body-side connector.
Regarding claim 7, Arai in view of Serowski and Cowan discloses that the female connector (element 100 in Cowan) includes a hollow accommodation portion 110 (Fig. 17A) which has an opening at one end and into which a connection portion 210 (Fig. 17A) is inserted from the opening, and an engaging convex portion 222 (Fig. 17A) is formed in one of an outer peripheral surface of the connection portion and an inner peripheral surface of the accommodation portion (i.e., on an outer peripheral surface of the connection portion), and a helical engaging recessed portion 124 (Fig. 17A) is formed in the other one of the outer peripheral surface of the connection portion and the inner peripheral surface of the accommodation portion, and the engaging convex portion and the engaging recessed portion are screwed to each other (see para [0091] disclosing a threaded engagement between threaded flange 222 on luer member 210 of connector 200 and the internal threads 124 within luer member 110 of connector 100).
The limitation “such that the linear body-side connector and the female connector are detachably connected to each other” is interpreted to be intended use, since claim 2 does not positively recite the structure of a linear body-side connector.
Regarding claim 8, Arai in view of Serowski and Cowan discloses that the engaging convex portion is formed on the outer peripheral surface of the connection portion, and the engaging recessed portion is formed on the inner peripheral surface of the accommodation portion (see Fig. 17A of Cowan).
Regarding claim 20, Arai in view of Serowski and Cowan discloses that the flexible tube-side connector is the female connector 200 (see Cowan at Fig. 17A). The limitation “the linear body-side connector is a second male connector configured to be connected to the female connector, and the linear body-side connector includes a main body portion and a connection portion which is a protrusion formed to protrude from the main body portion and inserted into the female connector” is interpreted to be intended use, since claim 2 does not positively recite the structure of a linear body-side connector.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al (U.S. Pub. 2009/0030270 A1) in view of Serowski et al (U.S. Pub. 2012/0157788 A1) in view of Cowan et al (U.S. Pub. 2015/0005715), further in view of Fitoussi et al (U.S. Pat. 6,332,633 B1, hereinafter “Fitoussi”).
Regarding claim 9, Arai in view of Serowski and Cowan discloses a second engaging convex portion 122 (Fig. 17A) is formed in the vicinity of the one end on an outer peripheral surface of the accommodation portion, the male connector is positioned at the distal end of the suction path of the joint portion, and the male connector has a male luer lock structure which includes a male luer which is fitted to the female luer, a tubular portion which is provided around the male luer, and a threaded portion which is formed on an inner peripheral surface of the tubular portion and is screwed to the second engaging convex portion of the accommodation portion (see Cowan disclosing screwing the second engaging convex portion 122 to inside threading 120 of the male connector 100).
However, Arai in view of Serowski and Cowan does not appear to disclose that the accommodation portion is a female luer in which an inner diameter of the accommodation portion decreases in a depth direction from the opening.
Fitoussi discloses a connector assembly having a male luer connector 54 (Fig. 1A) and a female luer connector 14 (Fig. 1A), the latter having an accommodation portion 78 with an inner diameter that decreases in a depth direction from an opening (near threading 82). 
A skilled artisan would have found it obvious at the time of the invention to modify the female luer of Cowan so that the inner diameter thereof decreases in a depth direction from the opening, in order to enable frictional engagement with the male connector (see Fitoussi at col. 3, lines 38-53).
Regarding claim 10, Arai discloses a treatment tool part, comprising: 
a flexible tube 102 (specifically the portion of tube 102 to the left of a retainer 104; see Fig. 9); 
a suction cup 101 (Fig. 9) in which an opening portion 107 (Fig. 9) is formed to communicate with the flexible tube and which is positioned at a distal end of the flexible tube; 
a linear body 112 (Fig. 9) whose one end side is fixed to the one end of the flexible tube or the suction cup (i.e., the linear body’s one end side is fixed to the suction cup 101; see para [0124]).
It is noted that Arai does not appear to disclose a female connector which has a hollow accommodation portion and is positioned at the other end of the flexible tube, wherein the accommodation portion is a female luer which has an opening at one end and a spiral groove is formed on an inner peripheral surface of the female luer.
Serowski discloses a surgical treatment tool in the analogous art to Arai, having a flexible tube 62 (Fig. 3) to which is connected a female luer connector 64 (see Fig. 3 and para [0238] disclosing a connector 64 that is disclosed to be a “luer”) which has an opening at one end (i.e., its distal end) for connection to a male luer.
Further, Cowan discloses a flexible tube connector assembly 100 (Fig. 3B) having a female luer connector 100 (Fig. 17A) detachably connected to a male luer connector 200 (Fig. 17A) in order to form a connection between two tubular members. Cowan discloses that the female luer connector 100 has a hollow accommodation portion 108 (Fig. 17A) and spiral groove 124 (Fig. 17A) formed on an inner peripheral surface of the female luer 100.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Arai in order to provide female connector as claimed, as taught in Serowski, as such connectors were known at the time of the invention to be used to connect flexible tubes to sources of negative pressure (see Serowski at para [0270]) with a reasonable expectation of success. A skilled artisan would have further found it obvious to modify the female connector, such as that which is shown in Serowski, to have a spiral groove formed on an inner peripheral surface of the female luer, as taught in Cowan, in order to form a stronger engagement with a male connector (as taught in Cowan at para [0091], describing a “double-threaded connection” having both a typical externally threaded luer engagement as well as the spiral groove formed on an inner peripheral surface of the female luer to engage a flange 222 of a male connector 200).
It is further noted that Arai in view of Serowski and Cowan does not appear to disclose that an inner diameter of the accommodation portion decreases in a depth direction from the opening.
Fitoussi discloses a connector assembly having a male luer connector 54 (Fig. 1A) and a female luer connector 14 (Fig. 1A), the latter having an accommodation portion 78 with an inner diameter that decreases in a depth direction from an opening (near threading 82). 
A skilled artisan would have found it obvious at the time of the invention to modify the female luer of Cowan so that the inner diameter thereof decreases in a depth direction from the opening, in order to enable frictional engagement with the male connector (see Fitoussi at col. 3, lines 38-53).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan et al (U.S. Pub. 2015/0005715) in view of Fitoussi et al (U.S. Pat. 6,332,633 B1, hereinafter “Fitoussi”).
Regarding claim 14, Cowan discloses that the insertion protrusion 210 is inserted from an opening 208 (Fig. 17A) formed at one end of the accommodation portion, 
and a second engaging convex portion 122 (Fig. 17A) is formed in the vicinity of the one end of the accommodation portion on an outer peripheral surface of the accommodation portion.
It is noted that Cowan does not appear to disclose that the accommodation portion is a female luer in which an inner diameter of the accommodation portion decreases in a depth direction from the opening.
Fitoussi discloses a connector assembly having a male luer connector 54 (Fig. 1A) and a female luer connector 14 (Fig. 1A), the latter having an accommodation portion 78 with an inner diameter that decreases in a depth direction from an opening (near threading 82). 
A skilled artisan would have found it obvious at the time of the invention to modify the female luer of Cowan so that the inner diameter thereof decreases in a depth direction from the opening, in order to enable frictional engagement with the male connector (see Fitoussi at col. 3, lines 38-53).
Regarding claim 15, Cowan discloses that in a state where the insertion protrusion is inserted into the accommodation portion (shown in Fig. 17A), an outer periphery of the second engaging convex portion is flush with an outer peripheral surface, e.g., 224 of the main body in the male connector 200 (Fig. 17A).
Regarding claim 16, Cowan discloses that the male connector 200 is a tubular body in which a through-hole 208 (Fig. 17A) is formed between the main body portion and the insertion protrusion.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fitoussi et al (U.S. Pat. 6,332,633 B1) in view of Cowan et al (U.S. Pub. 2015/0005715).
Regarding claim 17, Fitoussi discloses a medical connector, comprising:
a hollow female connector 14 (Fig. 1A) having an opening at one end (at end 82; see Fig. 1A) of which an inner diameter decreases in a depth direction from the opening (along tapered surface 78; see Fig. 1A), wherein the hollow female connector has a protrusion portion 82 (Fig. 1A) formed in the vicinity of the one end on an outer peripheral surface of the hollow female connector.
It is noted that Fitoussi does not appear to disclose a helical recessed groove formed on an inner peripheral surface of the hollow female connector.
Further, Cowan discloses a flexible tube connector assembly 100 (Fig. 3B) having a female luer connector 100 (Fig. 17A) detachably connected to a male luer connector 200 (Fig. 17A) in order to form a connection between two tubular members. Cowan discloses that the female luer connector 100 has a helical recessed groove 124 (Fig. 17A) formed on an inner peripheral surface of the female luer 100.
A skilled artisan would have further found it obvious to modify the female connector of Fitoussi to have a helical recessed groove formed on an inner peripheral surface of the female luer, as taught in Cowan, in order to form a stronger engagement with a male connector (as taught in Cowan at para [0091], describing a “double-threaded connection” having both a typical externally threaded luer engagement as well as the helical groove formed on an inner peripheral surface of the female luer to engage a flange 222 of a male connector 200).

Allowable Subject Matter
Notwithstanding the rejection(s) under 35 U.S.C. 112(b), claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/05/2022